UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4457
HARRY ROMMELL RAMSEY,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-01-457)

                      Submitted: January 21, 2003

                      Decided: February 14, 2003

      Before NIEMEYER and LUTTIG, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Michael W. Patrick, LAW OFFICE OF MICHEL W. PATRICK,
Chapel Hill, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Angela H. Miller, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.
2                      UNITED STATES v. RAMSEY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Harry Rommell Ramsey appeals the district court’s order sentenc-
ing him to ninety-six months imprisonment following his guilty plea
to possession of a firearm by a convicted felon in violation of 18
U.S.C. §§ 922(g), 924(a) (2000).

   Ramsey’s counsel filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), asserting that there are no non-frivolous issues
for appeal but asking the court to review the district court’s applica-
tion of the sentencing guidelines in calculating Ramsey’s sentence.
Because no objection was lodged below, our review is for plain error.
United States v. Ford, 88 F.3d 1350, 1355 (4th Cir. 1996). The PSR
set Ramsey’s base offense level at twenty-four and applied a four-
level enhancement on the basis of Ramsey’s possession of a firearm
in connection with narcotics dealing. See U.S. Sentencing Guidelines
Manual § 2K2.1(b)(5) (2000) (providing for four level enhancement
where weapon is used or possessed in connection with another felony
offense). The PSR also recommended a three-level reduction for
acceptance of responsibility. See USSG § 3E1.1. This set Ramsey’s
total offense level at twenty-five, which, when combined with his
criminal history category of four, rendered a recommended sentenc-
ing range of eighty-four to 105 months imprisonment. His sentence
was within that range. Our review of the record reveals no error.

  Ramsey was informed of his right to file a supplemental brief, and
he has done so, raising several claims. Only two merit discussion.*

  *Ramsey’s supplemental brief raises several non-substantive claims in
regard to the presentence report, including, among others, the spelling of
his mother’s name and several disputed traffic citations. Because these
matters did not impact the calculation of the recommended sentence, we
do not consider them further.
                      UNITED STATES v. RAMSEY                       3
Construing Ramsey’s pro se brief liberally, he first raises a Fourth
Amendment claim challenging the seizure of either his person or the
weapon by the Government. See Gordon v. Leeke, 574 F.2d 1147,
1151 (4th Cir. 1978). A valid plea of guilty generally constitutes a
waiver of non-jurisdictional defects occurring prior to the plea,
including claims of unlawful search and seizure under the Fourth
Amendment. See Tollett v. Henderson, 411 U.S. 258, 267 (1973).
Ramsey presents no reason to deviate from this well established pre-
cept of law. Accordingly, this claim warrants no relief.

   Ramsey next claims that his conviction is infirm because he was
returning the firearm to its rightful owner, "T.T." Title 18 U.S.C.
§ 922(g) (2000), criminalizes possession, not ownership, of a firearm
in limited circumstances. Id. Because Ramsey admits to possessing
the weapon, this claim is likewise meritless.

   We have reviewed the record in accordance with Anders and find
no meritorious issues. Accordingly, we affirm the judgment of the
district court. We deny counsel’s motion to withdraw at this time.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
renew his motion for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                         AFFIRMED